Case 1:20-cv-00174-DKW-RT Document 13 Filed 07/28/20 Page 1 of 11                      PageID #: 103




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

  TOBIUS DAVIES, #A1014982,       )                  CIV. NO. 20-00174 DKW-RT
                                  )
            Plaintiff,            )                  ORDER DISMISSING SECOND
                                  )                  AMENDED COMPLAINT
       vs.                        )
                                  )
  NOLAN P. ESPINDA, et al.,       )
                                  )
            Defendants.           )
  _______________________________ )


         Before the court is pro se Plaintiff Tobius Davies’ Second Amended

  Complaint (“SAC” ) brought pursuant to 42 U.S.C. § 1983. SAC, ECF No. 12.1

  Plaintiff has been incarcerated at the Oahu Community Correctional Center

  (“OCCC”) since December 18, 2019, awaiting revocation of probation proceedings

  in State v. Davies, No. 1PC151001332 (Haw. 1st Cir.).2 See

  https://jimspss1.courts.state.hi.us. He again alleges that Defendants Hawaii

  Department of Public Safety (“DPS”) Director Nolan P. Espinda and OCCC


         1
          The Court refers to the Federal Judiciary’s Case Management/Electronic Case Files
  (“CM/ECF”) numbering and pagination system used for filed documents in the District of
  Hawaii.
         2
            The Court takes judicial notice that Plaintiff is awaiting probation revocation
  proceedings in State v. Davies, No. 1PC151-001332 (Haw. 1st Cir. Ct.) (hearing set 06/19/2020),
  and trial in State v. Davies, No. 1DTA-19-02042 (Haw. 1st Cir. Ct.) (trial set 06/03/2020).
  https://www.courts.state.hi. (Search “eCourt Kokua”; then “Party Search” for Plaintiff’s cases)
  (last visit May 4, 2020); see Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (court
  may take judicial notice of “matters of public record”); Fed. R. Evid. 201(b).
Case 1:20-cv-00174-DKW-RT Document 13 Filed 07/28/20 Page 2 of 11              PageID #: 104




  Warden Francis Sequeira are violating his rights under the Eighth and Fourteenth

  Amendments by depriving him of adequate, out-of-cell time.

        The SAC is DISMISSED pursuant to 28 U.S.C. §§ 1915(e) and 1915A(a)

  for Plaintiff’s failure to state a colorable claim for relief. Because amendment is

  futile, this dismissal is without leave to amend and shall be counted as a strike

  pursuant to 28 U.S.C. § 1915(g), unless overruled on appeal.

                           I.   STATUTORY SCREENING

        The court must conduct a pre-Answer screening of all prisoners’ pleadings

  pursuant to 28 U.S.C. §§ 1915(e)(2) (if they are proceeding in forma pauperis) and

  1915A(a) (if they allege claims against government officials). Claims or

  complaints that are frivolous, malicious, fail to state a claim for relief, or seek

  damages from defendants who are immune from suit must be dismissed. See

  Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc); Rhodes v.

  Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

        Screening under §§ 1915(e)(2) and 1915A(a) involves the same standard of

  review as that under Federal Rule of Civil Procedure 12(b)(6). See Rosati v.

  Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (citation omitted). Under Rule

  12(b)(6), a complaint must “contain sufficient factual matter, accepted as true, to

  state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,


                                              2
Case 1:20-cv-00174-DKW-RT Document 13 Filed 07/28/20 Page 3 of 11               PageID #: 105




  678 (2009) (internal quotation marks omitted). A claim is “plausible” when the

  facts alleged in the complaint would support a reasonable inference that the

  plaintiff is entitled to relief from a specific defendant for specific misconduct. Id.

  (citation omitted). “Threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.” Id. The “mere

  possibility of misconduct” or an “unadorned, the defendant-unlawfully-harmed me

  accusation” also falls short of meeting this plausibility standard. Id. at 678-79; see

  also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

        Pro se litigants’ pleadings must be liberally construed, and all doubts should

  be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

  (citations omitted). The court must grant leave to amend if it appears the plaintiff

  can correct the defects in the complaint, Lopez, 203 F.3d at 1130, but if a claim or

  complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

  Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                    II. DISCUSSION

         Plaintiff states that Director Espinda and Warden Sequeira have recently

  laid off seventeen out of sixty correctional officers due to budgeting concerns at

  DPS and OCCC. He complains that this reduction in staff has resulted in his being

  locked in his cell for at least ten hours per day. Specifically, Plaintiff states that


                                              3
Case 1:20-cv-00174-DKW-RT Document 13 Filed 07/28/20 Page 4 of 11            PageID #: 106




  some inmates are locked in their cells for two out of three shifts per day, and only

  allowed out of their cell during one shift. See FAC, ECF No. 12 at #97. Plaintiff

  states that inmates in Module 7, however, are released from their cells for four

  hours during the second shift and three hours during the third shift. He complains

  that Espinda and Sequeira have no set policy informing inmates when they will be

  released from their cells, which apparently depends on manpower needs during any

  particular shift. Plaintiff also alleges that sometimes inmates are denied outside

  recreation, but provides no facts regarding this new claim.

        Plaintiff alleges that Defendants’ policy violates his civil rights and causes

  him mental and physical distress (because the air conditioning in his cell is very

  cold). He seeks monetary damages and injunctive relief requiring Defendants to

  issue a new DPS out-of-cell policy and hire more correctional officers.

        A.     42 U.S.C. § 1983

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

  right secured by the Constitution or laws of the United States was violated, and (2)

  that the alleged violation was committed by a person acting under the color of state

  law. See West v. Atkins, 487 U.S. 42, 48 (1988).

        Section 1983 requires a connection or link between a defendant’s actions

  and the plaintiff’s alleged deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S.


                                            4
Case 1:20-cv-00174-DKW-RT Document 13 Filed 07/28/20 Page 5 of 11              PageID #: 107




  658, 692 (1978); Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976); May v.

  Enomoto, 633 F.2d 165, 167 (9th Cir. 1980). “A person ‘subjects’ another to the

  deprivation of a constitutional right, within the meaning of section 1983, if he does

  an affirmative act, participates in another’s affirmative acts or omits to perform an

  act which he is legally required to do that causes the deprivation of which

  complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Thus, a

  plaintiff must allege that he suffered a specific injury as a result of a particular

  defendant’s conduct and must affirmatively link that injury to the violation of his

  rights.

            B.    Fourteenth Amendment

            Because Plaintiff is awaiting a decision on the revocation of probation, the

  Court reviews his claims under the Fourteenth rather than the Eighth Amendment.

  See Ressy v. King Cty., 520 F. App’x 554-55 (9th Cir. 2013) (treating prisoner held

  in “pre-hearing detention for a probation violation” as a “pretrial detainee”); see

  also Bell v. Wolfish, 441 U.S. 520, 535 (1979) (holding pretrial detainees are

  protected under the Fourteenth Amendment); see also Gordon v. Cty. of Orange,

  888 F.3d 1118, 1124-25 (9th Cir. 2018), cert. denied sub nom. Cty. of Orange, Cal.

  v. Gordon, 139 S. Ct. 794 (2019) (holding pretrial detainees’ claims alleging




                                               5
Case 1:20-cv-00174-DKW-RT Document 13 Filed 07/28/20 Page 6 of 11             PageID #: 108




  inadequate medical care arise under the Fourteenth Amendment, and are evaluated

  under an objective deliberate indifference standard).

        The Due Process Clause of the Fourteenth Amendment protects pretrial

  detainees from conditions of confinement that amount to punishment. See Bell,

  441 U.S. at 535 n.16. In reviewing such a claim, the “court must decide whether

  the [condition] is imposed for the purpose of punishment or whether it is but an

  incident of some other legitimate governmental purpose.” Id. at 538. Absent

  evidence of an “expressed intent to punish on the part of detention facility officials,

  that determination generally will turn on ‘whether an alternative purpose to which

  the restriction may rationally be connected is assignable for it, and whether it

  appears excessive in relation to the alternative purpose assigned to it.’” Id.

  (citation and brackets omitted). “[I]f a restriction or condition is not reasonably

  related to a legitimate goal—if it is arbitrary or purposeless—a court permissibly

  may infer that the purpose of the governmental action is punishment that may not

  constitutionally be inflicted upon detainees qua detainees.” Id. at 539.

         Conversely, “if a particular condition or restriction of pretrial detention is

  reasonably related to a legitimate governmental objective, it does not, without

  more, amount to ‘punishment.’” Id. Legitimate government objectives include

  “maintain[ing] security and order at the institution and mak[ing] certain no


                                             6
Case 1:20-cv-00174-DKW-RT Document 13 Filed 07/28/20 Page 7 of 11                          PageID #: 109




  weapons or illicit drugs reach detainees,” “ensuring the detainees’ presence at

  trial,” and managing the facility. Id. at 540.

         The inquiry under the Fourteenth Amendment is wholly objective. A

  pretrial detainee must demonstrate that a defendant’s acts or omissions were

  objectively unreasonable and identify objective facts indicating that the

  “challenged governmental action is not rationally related to a legitimate

  governmental objective or that it is excessive in relation to that [objective].”

  Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473-74 (2015); see also Castro v. Cty.

  of Los Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016).3 Thus, a condition of a



         3
          Generally, to prevail, a pretrial detainee must show:

                 (1) The defendant made an intentional decision with respect to the
                 conditions under which the plaintiff was confined;

                 (2) Those conditions put the plaintiff at substantial risk of suffering
                 serious harm;

                 (3) The defendant did not take reasonable available measures to
                 abate that risk, even though a reasonable officer in the
                 circumstances would have appreciated the high degree of risk
                 involved–making the consequences of the defendant’s conduct
                 obvious; and

                 (4) By not taking such measures, the defendant caused the
                 plaintiff’s injuries.

  Castro, 833 F.3d at 1071. “With respect to the third element, the defendant’s conduct must be
  objectively unreasonable, a test that will necessarily ‘turn[ ] on the facts and circumstances of
  each particular case.’” Id. (quoting Kingsley, 135 S. Ct. at 2473; Graham v. Connor, 490 U.S.
  386, 396 (1989)).

                                                   7
Case 1:20-cv-00174-DKW-RT Document 13 Filed 07/28/20 Page 8 of 11            PageID #: 110




  pretrial detainee’s confinement amounts to a constitutional violation if it: “(1)

  imposes some harm to the pre-trial detainees that significantly exceeds or is

  independent of the inherent discomforts of confinement; and (2) (a) is not

  reasonably related to a legitimate governmental objective or (b) is excessive in

  relation to the legitimate governmental objective.” Graves v. Arpaio, 2008 WL

  4699770, at *7 (D. Ariz. Oct. 22, 2008) (emphasis in original); Demery v. Arpaio,

  378 F.3d 1020, 1029 (9th Cir. 2004).

            C.    Analysis

            Plaintiff challenges a prison policy imposed by Espinda and Sequeira that

  requires an adequate number of correctional officers to be on duty in a housing unit

  before inmates in that unit can be released from their cells. Staffing concerns at

  OCCC do not always allow for two guards to be on duty in each housing unit at all

  times. Staffing is sufficient to allow most inmates out of their cells once per day

  during an eight-hour work shift, or for inmates in Module 7, for seven hours per

  day divided between two work shifts. This alleged restriction applies to all

  inmates at OCCC and is based on staffing needs on certain days during certain

  shifts.




                                              8
Case 1:20-cv-00174-DKW-RT Document 13 Filed 07/28/20 Page 9 of 11           PageID #: 111




        Plaintiff does not allege that the policy was initiated punitively or imposed

  for the express purpose of punishment. Rather, Plaintiff’s allegations again

  objectively show that the policy is based on the legitimate governmental purpose of

  maintaining security at OCCC and managing its overall operations during a period

  of budget restrictions. The policy does not impose an arbitrary, purposeless, or

  unyielding restriction; it appears to be adjusted based on the personnel complement

  and security needs at OCCC during any particular work shift. The restriction on

  out-of-cell hours does not objectively appear excessive in relation to the legitimate

  governmental objective of maintaining security at OCCC.

        Importantly, the SAC shows that OCCC inmates receive a minimum of

  seven to eight hours out of their cells daily. This does not objectively show that

  Plaintiff has been subjected to a restriction that exceeds “the inherent discomforts”

  to be expected of incarceration. Graves, 2008 WL at *7. As this Court informed

  Plaintiff (Dkt. No. 7 at 11), one hour per day, five days per week is generally

  considered sufficient out-of-cell time. See Pierce v. Cty. of Orange, 526 F.3d

  1190, 1212 (9th Cir. 2008) (as amended) (approving authority from other circuits

  calling for “five to seven hours” of weekly out-of-cell exercise for inmates in

  segregated housing); Allen v. Sakai, 48 F.3d 1082, 1088 (9th Cir. 1994) (discussing

  right to regular outdoor exercise for inmates indefinitely confined in segregation);


                                            9
Case 1:20-cv-00174-DKW-RT Document 13 Filed 07/28/20 Page 10 of 11              PageID #: 112




  Spain v. Procunier, 600 F.2d 189, 199-200 (9th Cir. 1979) (discussing limitations

  on outside exercise for extended periods).                    The Court is unable to

  plausibly conclude that Director Espinda or Warden Sequeira subjected Plaintiff to

  unconstitutional punishment under the Fourteenth Amendment by limiting

  inmates’ out-of-cell time to seven-eight hours per day. The Second Amended

  Complaint is DISMISSED with prejudice because it is clear that amendment is

  futile.

                                III.   28 U.S.C. § 1915(g)

            28 U.S.C. § 1915(g) bars a civil action by a prisoner proceeding in forma

  pauperis:

                 if the prisoner has, on 3 or more prior occasions, while
                 incarcerated or detained in any facility, brought an action or
                 appeal in a court of the United States that was dismissed on the
                 grounds that it is frivolous, malicious, or fails to state a claim
                 upon which relief may be granted, unless the prisoner is under
                 imminent danger of serious physical injury.

  Plaintiff is notified that, if this decision is not overturned on appeal, this dismissal

  shall be counted as a “strike” under 28 U.S.C. § 1915(g).




                                             10
Case 1:20-cv-00174-DKW-RT Document 13 Filed 07/28/20 Page 11 of 11                                PageID #: 113




                                         IV.      CONCLUSION

          (1) The Second Amended Complaint, ECF No. 12, is DISMISSED WITH

  PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)(2) & 1915A(b)(1) for Plaintiff’s

  failure to state a colorable claim for relief against any Defendant.

          (2) The Clerk is DIRECTED to terminate this action and enter judgment.

          IT IS SO ORDERED.

          DATED: July 28, 2020 at Honolulu, Hawaii.




                                                        /s/ Derrick K. Watson
                                                        Derrick K. Watson
                                                        United States District Judge




  Tobius Davies vs. Nolan P. Espinda, et al; Civil No. 20-00174 DKW-RT;
  ORDER DISMISSING SECOND AMENDED COMPLAINT

  Davies v. Espinda, et al., No. 1:20-cv-00174 DKW-RT Scrg ‘20 (Dsm SAC w. prej re out-of-cell time 14 Am)




                                                       11
